Plaintiff in error, Val Gardner, was convicted in the county court of Woods county at the January, 1910, term, on a charge of having possession of intoxicating liquor with the unlawful purpose of selling the same, and was thereafter sentenced to pay a fine of fifty dollars and be confined in the county jail for a period of thirty days. The only proof in this record upon which the conviction is based is that the defendant had possession of certain intoxicating liquor. Following the rule laid down in the case of Brooks Andrews v. State, infra, decided at this term of court, the cause is reversed and remanded with directions to grant a new trial. *Page 686